361 F.2d 218
In the Matter of A. SELTZER & CO., Inc., Crane-Gallo ArtistSuppliers, Inc., M. M. Michaels, Inc., PlazaArtist Materials, Inc., Irving Berlin,Inc., Plaintiffs-Appellants,v.David LIVINGSTON, as President of District 65, RWDSU,AFL-CIO, an unincorporated Association of morethan seven members, the 'Union,'Defendant-Appellee.
No. 409, Docket 30400.
United States Court of Appeals Second Circuit.
Submitted April 14, 1966.Decided April 20, 1966.

Herbert A. Lien, New York City, for plaintiffs-appellants.
Eugene G. Eisner, New York City, for defendant-appellee.
Before LUMBARD, Chief Judge, and WATERMAN and ANDERSON, Circuit Judges.
PER CURIAM:


1
We affirm the dismissal of plaintiffs' complaint seeking to stay arbitration for the reasons stated in Judge McLean's Opinion below, 253 F.Supp. 509.